Citation Nr: 1312351	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-46 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to January 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective January 14, 2009.  In June 2010, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned.  The RO issued a statement of the case (SOC) in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for his PTSD, the Board has characterized the issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 39 (1993) (Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  In addition ,and based on review of the evidence and argument of record, the Board has now characterized the appeal as also encompassing the matter of entitlement to TDIU due to PTSD, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board's decision awarding an initial 50 percent rating for PTSD is addressed below.  The matters of the Veteran's entitlement to a rating in excess of 50 percent for PTSD and to a TDIU due to PTSD are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished. 

2.  Since the January 14, 2009, effective date of the award of service connection, the Veteran's PTSD has been manifested by such symptoms as anxiety, chronic distress, anger, sleep impairment, suicidal thoughts without intention, and increasingly limited occupational and social interaction; collectively, these symptoms are indicative of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 50 percent rating for PTSD, from January 14, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the award of a 50 percent, initial rating for PTSD, and remand of the matters of a higher rating for PTSD from the January 14, 2009 effective date of the award of service connection, as well as the matter of the Veteran's entitlement to a TDIU due to PTSD, at this juncture, the Board is not denying any aspect of the Veteran's appeal.  As such, the Board finds that all notification and development actions needed to fairly adjudicate the matter herein decided has been accomplished.

II. Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and each analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher rating assigned in conjunction with an award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial, 50 percent rating for PTSD are met as of the January 14, 2009 effective date of the award of service connection.

Summarizing the relevant facts with the applicable rating criteria in mind, the reports from the May 2010 VA psychiatric examination (like VA psychiatric outpatient treatment reports of record) indicate that the Veteran is taking psychotropic medication.  During this examination, the Veteran reported having many difficult instances with his wife, and handed the examiner a note written by her that indicated that he had told her some mean things.  It was noted the problems had become so severe in 2008 that a divorce was "pending," but that the couple had "worked things out" after he began receiving treatment for PTSD.  With respect to the degree and quality of social relationships, the Veteran reported that he had shunned social contact and later learned that this was the result of symptoms of PTSD.  It was reported the Veteran had few friends and that he was "very close" to killing himself on two occasions in the 1980s.  It was indicated that the Veteran had suppressed his feelings related to PTSD for many years and functioned by controlling his environment and avoiding other people.  

On examination in May 2010, the Veteran was observed to be clean and neatly groomed and to have unremarkable psychomotor activity and speech.  The Veteran's attitude towards the examiner was cooperative and friendly; affect was normal; and mood was anxious.  The Veteran was oriented to three spheres and thought processes were unremarkable.  Thought content was said to involve suicidal ideation.  There were no delusions; judgment was intact; and the Veteran was said to have insight as to his psychiatric problems.  He was said to have impairment of sleep that included waking up every hour and having nightmares.  There were no hallucinations or inappropriate, obsessive, or ritualistic behaviors and no panic attacks.  

With respect to his thoughts of suicide, it was indicated that that Veteran thought he "might be better of dead," but that he had no plan to hurt himself.  Impulse control was fair although it was indicated that there were episodes of threatened violence against his wife.  The Veteran was said to be able to maintain minimal personal hygiene and to have no problems with the activities of daily living.  He was reported to have normal remote memory, mildly impaired recent memory, and mildly impaired immediate memory.  Symptoms of PTSD were said to be chronic and to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran's PTSD caused him to avoid crowds and social events "for years," and to have resulted in disturbed sleep with frequent nightmares.  It was reported that the Veteran can be "particularly mean to his wife" and to that he had been "very rigid in his disciplining of his children."  

The examiner noted that the Veteran had been retired since 2008 due to being eligible by age or duration of work.  She opined that  his  PTSD did not result in total occupational and social impairment, but that it did result in reduced reliability and productivity.  She noted that, as the Veteran had channeled his energy towards work to the point that he was a "workaholic," his work had been "not so much affected by PTSD."  It was noted that chronic distress, anger, and poor sleep had contributed to poor health outcomes and that the Veteran's social engagement was "very restricted."  The assigned GAF score was 65.

In December 2010 addendum opinion completed, upon the Veteran's request following his disagreement with the rating assigned for his PTSD, a VA psychologist who indicated that he had diagnosed the Veteran with PTSD noted that the Veteran will need continuing medication management for his PTSD and that although he has made significant progress with symptoms of the condition, he "frequently must extricate himself from situations in order to maintain his functionality."  The examiner noted that the Veteran had been self employed prior to his retirement which made it easier for him to deal with his PTSD symptoms because his duties did not require interacting with many people at any one time.  This psychologist also discussed the difficulties the Veteran's PTSD had on the Veteran's family life over the years, and that he was "very proud of himself" earlier that year because he was able to take his wife out to dinner to celebrate their anniversary, something he had been unable to do in the past.

In his June 2010 notice of disagreement, the Veteran asserted that, based on the functional impact of PTSD on his daily life, his disability due to this condition more closely approximate the criteria for a 50 percent rating than a 30 percent rating.  As support for this assertion, the Veteran noted that symptoms of PTSD included nightmares, memory loss, and anxiety attacks that prevent a "normal social and family life."  He also emphasized that has "difficulty in establishing and maintaining effective work and social relationships" as set forth in the criteria for a 50 percent rating under the General Rating Formula for evaluating psychiatric disabilities as evidenced by the fact that he has few friends, as well as the fact that  he could not continue in his last job due to stress associated with having to meet the public.

In further argument from the Veteran in his November 2010 substantive appeal, he asserted that there were inadequacies in the May 2010 VA examination, to include its length, which he asserted was less than half the time recommended by VA guidelines.  He also asserted that the examiner's conclusion that his retirement in 2008 was due to age was incorrect as he had to retire due to the inability to cope with the stress of dealing with the public in this position.  These asserted inadequacies notwithstanding, in February 2011, the Veteran contended that the  May 2010 VA examiner's assessment that his PTSD resulted in reduced reliability and productivity and clinically significant distress or impairment in social, occupational, or other important areas of functioning warrant the assignment of a 50 percent rating.  

Considering the above-described evidence and argument, the Board finds that since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by such symptoms as anxiety, chronic distress, anger, sleep impairment, suicidal thoughts without intention, and increasingly limited occupational and social interaction.  Collectively, these symptoms are indicative of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships-the level of impairment for which a 50 percent rating is assignable.  

While the Board acknowledges that some of the symptoms listed among those indicative of a 50 percent rating under the applicable rating criteria are not specifically demonstrated, consistent with Mauerhan, here, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  .  

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the  Board finds that, since the January 14, 2009, effective date of the award of service connection for PTSD, the Veteran's psychiatric symptomatology has most closely approximated the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As such, the criteria for 50 percent rating from that date are met.

ORDER

An initial, 50 percent rating for PTSD from January 14, 2009, is granted, subject to the legal authority governing the payment of VA compensation..   



REMAND

In light of above-noted decision, and review of the claims file, the Board finds that further RO action on the claims for an initial rating in excess of 50 percent for PTSD, and for a TDIU due to PTSD is warranted.  

Given  the assertions of the Veteran that he had to retire due to PTSD, the question of his entitlement to a TDIU as a component of the claim for higher rating for PTSD has been raised.  See Rice, supra; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  After affording the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing other actions noted below, the RO must address this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As regards the criteria for award of a TDIU, the Board observes that such a rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  Here, considering only the Veteran's PTSD, the 50 percent rating herein assigned does not meet the percentage requirements of  38 C.F.R. § 4.16(b).

The Board points out, however, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

With respect to the matter of an initial  rating in excess of 50 percent for PTSD (under the rating schedule , given the time that has elapsed since the Veteran was last afforded a VA compensation examination to assess the severity of this condition (almost three years), and the contentions of the Veteran with regard to asserted inadequacies in this examination), the Board finds that another VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). As the matter of the Veteran's entitlement to a TDIU due to PTSD is also for consideration, the examiner should also render an opinion, with clearly-stated rationale, as to whether the Veteran's PTSD renders him unable to obtain or retain substantially gainful employment. 

Hence, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for an initial rating in excess of 50 percent for PTSD, and for a TDIU due to PTSD (as these claims,  emanating from an original claim for and award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA records of mental health evaluation and/or treatment.

The RO should also afford the Veteran opportunity to provide information and/or evidence pertinent to the claims  for an initial rating in excess of 50 percent for PTSD, as well as for a  TDIU due to PTSD, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  The RO's letter should specifically explain how to establish entitlement to a TDIU due to PTSD, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b)

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters remaining on appeal.  

In adjudicating the matter of a higher, initial rating for PTSD under the rating schedule, the RO should address whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate.  In  adjudicating the matter of a TDIU due to PTSD, the RO should address whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked, as appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to provide updated employment information pertinent to the claim for a TDIU due to PTSD.

2.  Obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the matters remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding private medical records.

Also, in the letter, explain how to establish entitlement to a TDIU due to PTSD, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b). 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the January 14, 2009, effective date of the award of service connection for PTSD, the Veteran's service-connected psychiatric disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to the Veteran's age or impairment due to nonservice-connected disability-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter of the Veteran's entitlement to an initial rating in excess of 50 percent for PTSD, to include TDIU, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

The RO's adjudication of the matter of a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.  In adjudicating the matter of TDIU, the RO should consider whether the criteria for invoking the procedures for assignment of an extra-schedular TDIU (pursuant to 38 C.F.R. § 4.16(b)), are met, as appropriate.   

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


